873 F.2d 248
53 Ed. Law Rep. 426
Greg SOLOMON, Patricia Beckwith, Raleigh Brinson, and EarlJennings, on behalf of themselves and all otherssimilarly situated, Plaintiffs-Appellants,v.LIBERTY COUNTY, FLORIDA, Gene Free, Chairman, Commissioner,Joe Burke, Commissioner, James E. Johnson, Commissioner,J.L. Johnson, Commissioner, John T. Sanders, Commissioner,their successors and agents, all in their officialcapacities, Defendants-Appellees.Gregory SOLOMON, Patricia Beckwith, Raleigh Brinson and EarlJennings, on behalf of themselves and all otherssimilarly situated, Plaintiffs-Appellants,v.LIBERTY COUNTY SCHOOL BOARD, FLORIDA, Ras Hill, Chairman,Joseph Combs, Tommy Duggar, W.L. Potter, Herbert Whittaker,members of the Liberty County School Board, their successorsand agents, all in their official capacities, Defendants-Appellees.
No. 87-3406.
United States Court of Appeals,Eleventh Circuit.
April 26, 1989.

David M. Lipman, Lipman & Weisberg, Miami, Fla., for plaintiffs-appellants.
Jack F. White, Jr., Hal A. Davis, Quincy, Fla., for defendants-appellees.
Appeals from the United States District Court for the Northern District of Florida.
ON PETITION FOR REHEARING AND SUGGESTION OF REHEARING IN BANC
(Opinion December 12, 1988, 11th Cir., 1988, 865 F.2d 1566.)
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,


2
IT IS ORDERED that the above causes shall be reheard by this court in banc with oral argument during the week of June 5, 1989, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.